DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a division of application No. 16/679,236 filed on November 10, 2019, now Pat. No. 11,194,188. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art or record discloses or suggests all of the limitations as claimed.
Re Claim 1, the most relevant reference, US 11,145,680 to Kim et al. (Kim), fails to disclose or suggest a driver circuit in which a length of the clearance region is within a range from 50 um to 150 um, and a width of the clearance region is within a range from 50 um to 150 um.
As shown in Fig. 10, Kim only discloses a driver circuit GDC comprising:
a plurality of stage circuits S1, S2, S3, wherein each of the stage circuits comprises a plurality of active devices TR (col. 13, lines 19-24); and
a plurality of stage connection wires CPL1-CPL3, wherein a first stage connection wire CPL1 of the stage connection wires on the outermost side is electrically connected between two of the stage circuits S1 and S3, a segment of the first stage connection wire CPL1 is disposed adjacent to a clearance region, the clearance region is located between two adjacent stage circuits S1 and S3 of the stage circuits, the active devices TR vacate the clearance region.
Re Claim 7, Kim also fails to disclose or suggest a driver circuit in which a line width of the first segment is less than a line width of the second segment.
As shown in Fig. 10, Kim only discloses a driver circuit GDC comprising:
a plurality of stage circuits S1, S2, S3, wherein each of the stage circuits comprises a plurality of active devices TR (col. 13, lines 19-24); and
a plurality of stage connection wires CPL1-CPL3, wherein a first stage connection wire CPL1 of the stage connection wires is electrically connected between two of the stage circuits (col. 13, lines 25-49), the first stage connection wire CPL1 has a first segment (right vertical portion) and a second segment (left vertical portion), the first segment is located between two adjacent stage circuits S1 and  S3 of the stage circuits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 27, 2022